DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1‐6, 8‐14, 16‐19 and 21‐23 are pending.
Claims 7, 15 and 20 are canceled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.


Claim(s) 1-6, 8-9, 12-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US2020/0320769).

Regarding claims 1, 12 and 17, Chen teaches a computer-implemented method comprising:
inputting corresponding pairs of a plurality of training images to an image classifier,
(Chen, Fig. 12, triplet loss; input images Input 1, Input 2 and Input 3 correspond to feature vectors xi, xi(+) and xi(-), respectively, “For a training sample i, we denote its feature (i.e. the output from the convolutional layers) as xi. Then, from the same training set, we select a different image of the same item as the positive sample (here denoting its corresponding feature vector as xi(+), and an image of a randomly-selected different item as a negative sample (denoting its corresponding feature vector as xi(-). This forms a sample triplet (xi, xi(+), xi(-))”, [0298]; “For the training data, we rearrange the training data for attribute classification (as described in Section 2.1) into triplet groups and then perform data augmentation. For each possible pair of positive samples (xi, xi(+)) of sample i, we generate M=20 randomly selected negative sample pairs (xi, xi,m(-)), m=1,2, . . . ,M”, [0300]; for discussion purpose, let M=1; that is, there are two pair of input images ((Input 1, Input 2) and (Input 1, Input 3)) corresponding to two pairs of feature samples (xi, xi(+)) and (xi, xi(-)); Input 2 and Input 3 can be the augmented versions of Input 1, [0033, 0207-0210]; Fig. 8)
wherein respective pairs of the corresponding pairs comprise at least two images having a same classification and different augmentations; and
(Chen, Fig. 12; Input 2 and Input 3 can be the augmented versions of Input 1, [0033, 0207-0210], so Input 2 and Input 3 can be in the same class as Input 1; that is, Input 1 and Input 2 in pair (Input 1, Input 2) are in the same class but different augmentations, and similar in pair (Input 1, Input 3))
(Examiner’s note: all claimed limitations below do not have any relationships with the above claimed limitation “respective pairs of the corresponding pairs…”)
training an artificial neural network of the image classifier to classify the plurality of training images using an augmentation loss function,
wherein the augmentation loss function reduces differences in model outputs between the corresponding pairs of the plurality of training images, and
(Chen, Fig. 12 shows a “three-way Siamese architecture”, [0030]; this three-way Siamese neural network, when, e.g., input 3 is not considered, will reduce to a normal two-way Siamese neural network; that is, the triplet loss given in eq. (11), when, e.g., d(xi, xi(-)) is not considered, will reduce to a doublet loss being a function of d(xi, xi(+)) corresponding to the image pair (Input 1, Input 2) only; d(xi, xi(+)) is a distance metric (or difference metric) for the attribute or feature c of the i-th image pair, “where d (*.*) can be an arbitrary distance metric”, [0298]; d(xi, xi(+)) represents a x feature loss between images xi and xi(+), “Either L2 (Euclidean distance) or L1 distance … can be used as the distance metric”, [0356], “a continuous attribute A_c…The loss function Loss_c is normally defined as a L1 or L2 (i.e. Euclidean) distance metric”, [0224], here, Loss_c is the loss for feature c; d(xi, xi(+)) is an augmented loss since xi(+) is an augmented version of xi (input 2 is the augmented version of input 1), Fig. 12)
	wherein a difference in the model outputs for a first pair of the corresponding pairs is associated with a coefficient based on a level of complexity associated with the different augmentations.
(Chen, eq. (9) is a general expression for a total loss which is minimized for optimizing a neural network; the total loss is a weighted (w_j) summation of the individual loss for the j-th attribute or feature, [0229]; the type of loss can be a doublet loss, related to d(xi, xi(+)) only, given in eq. (11) when d(xi, xi(-)) is not considered as discussed above; note that xi is a feature x of the i-th sample image, “For a training sample i, we denote its feature (i.e. the output from the convolutional layers) as xi”, [0298]; on can consider the doublet loss of feature x for i=1 only, i.e., the distance (or difference) d(x1, x1(+)) only; going back to eq. (9), each feature loss (Loss_j = Loss_x = d(x1, x1(+)), j or x is a particular attribute or feature) is associated with a coefficient w_i (or w_x); one can consider, e.g., d(x1, x1(+)) being proportional to a level of complexity of a particular augmentation x1(+) while different x1(+) represents different augmentations (or attributes/features), or vice versus; one can also consider setting w_i (or w_x) with a high value for a large d(x1, x1(+)) to represent high image augmentation (alteration) complexity, or vice versus; this is not unexpected for one with ordinary skill in the art)

Regarding claim 2, Chen teaches its/their respective base claim(s).
Chen further teaches the method of claim 1, wherein respective pairs of the corresponding pairs comprise
an original training image and
an augmented training image that is the original training image modified by least one augmentation.
(Chen, Fig. 12; Input 2 and Input 3 can be the augmented versions of Input 1, [0033, 0207-0210], so Input 2 and Input 3 can be in the same class as Input 1; that is, Input 1 and Input 2 in pair (Input 1, Input 2) are in the same class but different augmentations, and similar in pair (Input 1, Input 3))

Regarding claim 3, Chen teaches its/their respective base claim(s).
Chen further teaches the method of claim 1, wherein respective pairs of the corresponding pairs comprise
a first augmented training image that is an original training image modified by at least one augmentation, and
a second augmented training image that is the original training image modified by at least one different augmentation.
(Chen, Fig. 12; Input 2 and Input 3 can be the augmented versions of Input 1, [0033, 0207-0210], so Input 2 and Input 3 can be in the same class as Input 1; that is, Input 1 and Input 2 in pair (Input 1, Input 2) are in the same class but different augmentations, and similar in pair (Input 1, Input 3))

Regarding claim 4, Chen teaches its/their respective base claim(s).
Chen further teaches the method of claim 1, wherein the model outputs comprise feature vectors for the plurality of training images.
(Chen, see comments on claim 1; input images Input 1, Input 2 and Input 3 correspond to feature vectors xi, xi(+) and xi(-), respectively, [0298])

Regarding claim 5, Chen teaches its/their respective base claim(s).
Chen further teaches the method of claim 1, wherein the model outputs comprise softmax vectors for the plurality of training images.
(Chen, Fig. 8; “a "softmax" activation is applied after the final FC layer to convert the network output into a sum-to-one probability vector”, [0099, 0219])

Regarding claim 6, Chen teaches its/their respective base claim(s).
Chen further teaches the method of claim 1, wherein the model outputs comprise classifications for the plurality of training images.
(Chen, Fig. 8; “The convolutional and pool layers in the diagram can accommodate an arbitrary recent architecture for image classification, e.g. VGG11/16/19, GoogLeNet”, [0265])

Regarding claims 8 and 16, Chen teaches its/their respective base claim(s).
Chen further teaches the method of claim 1, wherein the different augmentations method of claim 1, wherein the different augmentations comprise
an orientation modification,
a focus modification,
a brightness modification,
a contrast modification,
a color scheme modification, and
a zoom modification.
(Chen, “Data Augmentation In the model training stage, we can also augment the training image dataset by creating new samples by processing the base images with: … some slight random image transforms (e.g. scaling, translation, 2D/3D rotation, skewing); … random cropping inside the input image; and/or … synthetically encoding lighting variations using image processing approaches (e.g. applying gamma correction or colour balancing”, [0207-0210]; “contrast adjustment”, [0348])

Regarding claim 9, Chen teaches its/their respective base claim(s).
Chen further teaches the method of claim 1, wherein the image classifier includes
at least one convolutional layer,
at least one rectified linear unit (RELU),
at least one pooling layer, and
at least one flattening layer, and
wherein the artificial neural network comprises
	at least one fully connected layer and
	at least one softmax function.
(Chen, “GoogLeNet”, [0245], is a well-known CNN architecture which contains all claimed layers (see, e.g., GeeksforGeeks, “Understanding GoogLeNet Model, May 2020”, https://web.archive.org/web/20200505054212/https://www.geeksforgeeks.org/understanding-googlenet-model-cnn-architecture/; Table, p3/6: layers of convolution, max pool, linear 1x1x1000 (flattening), and softmax; “All the convolutions inside this architecture uses Rectified Linear Units (ReLU) as their activation functions”, p4/6)

Regarding claims 13 and 18, Chen teaches its/their respective base claim(s).
Chen further teaches the system of claim 12, wherein respective pairs of the corresponding pairs are selected from a group consisting of:
an original training image and an augmented training image that is the original training image modified by least one augmentation; and
a first augmented training image that is an original training image modified by
	at least one augmentation, and
	a second augmented training image that is the original training image modified by at least one different augmentation.
(Chen, Fig. 12; Input 2 and Input 3 can be the augmented versions of Input 1, [0033, 0207-0210], so Input 2 and Input 3 can be in the same class as Input 1; that is, Input 1 and Input 2 in pair (Input 1, Input 2) are in the same class but different augmentations, and similar in pair (Input 1, Input 3))

Regarding claims 14 and 19, Chen teaches its/their respective base claim(s).
Chen further teaches the system of claim 12, wherein the model outputs are selected from a group consisting of:
feature vectors for the plurality of training images;
softmax vectors for the plurality of training images; and
classifications for the plurality of training images.
(Chen, see comments on claim 1; input images Input 1, Input 2 and Input 3 correspond to feature vectors xi, xi(+) and xi(-), respectively, [0298]; Fig. 8; “a "softmax" activation is applied after the final FC layer to convert the network output into a sum-to-one probability vector”, [0099, 0219]; “The convolutional and pool layers in the diagram can accommodate an arbitrary recent architecture for image classification, e.g. VGG11/16/19, GoogLeNet”, [0265])


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US2020/0320769) in view of Eliahu et al (US2016/0005016).

Regarding claim 10, Chen teaches its/their respective base claim(s).
Chen does not expressly disclose but Eliahu teaches the method of claim 1, wherein the method is performed by the image classifier according to software that is downloaded to the image classifier from a remote data processing system.
(Eliahu, Fig. 1; “Once the account credentials are verified, the user can download the augmented software application 21 via the Internet 10, to the user's workstation 20. The downloaded augmented software application 21 is ready to use, and usage is tracked on a metered basis by a meter 45 of the metering entity 40”, [0034])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eliahu into the system or method of Chen in order to enable a fee based software service in which a user can download a software from a remote software publisher and use it under usage metering. The combination of Chen and Eliahu also teaches other enhanced capabilities.

Regarding claim 11, the combination of Chen and Eliahu teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, wherein the method further comprises:
metering a usage of the software; and
generating an invoice based on metering the usage.
(Eliahu, see comments on claim 10; Fig. 1, metering entity 40; “usage is tracked for a period of time, and an invoice is generated and forwarded to a user account administrator for payment”, [0076])


Allowable Subject Matter
Claim(s) 21-23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 21-23 recite(s) limitation(s) related to a particular method of defining augmentation complexity. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 7/22/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, 12 and 17, Applicant, in pages 9-10 of the remarks, argues that the combination of the cited reference(s) fails to teach the amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
9/10/2022